Citation Nr: 0207466	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-10 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Evaluation of service-connected recurrent right shoulder 
dislocation, evaluated as 30 percent disabling from June 18, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO rating decision that 
granted service connection for a right shoulder disability, 
and assigned a noncompensable evaluation from June 18, 1997.  
This case was previously before the Board in April 2000 when 
it was remanded for additional development.  Subsequently, by 
a February 2002 rating action, a 30 percent rating was 
awarded, effective from June 18, 1997.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from an original rating, the 
Board has characterized the issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, June 18, 1997.


FINDING OF FACT

The veteran's service-connected recurrent right shoulder 
dislocation is manifested by loss of motion, pain, weakness, 
and fatigability that equates to limitation of motion of the 
major arm to about 25 degrees from his side.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 40 percent for a recurrent right shoulder 
dislocation have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Code 5201) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.  

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Under the regulations administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2001). The normal 
ranges of motion of these joints is provided at 38 C.F.R. § 
4.71, Plate I (2001).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes. 38 C.F.R. § 4.69 (2001).  The criteria for a major 
joint are applicable in this case as the veteran is right-
handed.  

Diagnostic Code 5200 provides for a 30 percent rating for 
favorable ankylosis of the scapulohumeral articulation 
(major), abduction to 60 degrees, ability to reach the mouth 
and head.  38 C.F.R. § 4.71a (Diagnostic Code 5200) (2001).  
A 40 percent rating is warranted for intermediate ankylosis 
of the scapulohumeral articulation (major) between favorable 
and unfavorable.  Id.  A 50 percent rating is warranted for 
unfavorable ankylosis of the scapulohumeral articulation, 
abduction limited to 25 degrees from the side.  Id. 

Under Diagnostic Code 5201, a 20 percent evaluation is 
provided for limitation of motion of the major arm at the 
shoulder level. 38 C.F.R. § 4.71a (Diagnostic Code 5201) 
(2001).  For limitation of motion of the major arm to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted.  Id.  A 40 percent rating is assigned for 
limitation of motion of the major arm to 25 degrees from the 
side.  Id.  

Under Diagnostic Code 5202, a 20 percent rating is assigned 
for malunion of the humerus (major) with moderate deformity.  
38 C.F.R. § 4.71a (Diagnostic Code 5202) (2001).  A 30 
percent rating is assigned for malunion of the humerus 
(major) with marked deformity.  Id.  A 20 percent rating is 
assigned for recurrent dislocation of the humerus (major) at 
the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level.  Id.  Recurrent 
dislocation of the humerus (major) at the scapulohumeral 
joint with frequent episodes and guarding of all movements 
warrants a 30 percent rating.  Id.  Fibrous union of the 
major humerus warrants a 50 percent rating.  Id.  Nonunion of 
the major humerus (false flail joint) is assigned a 60 
percent rating.  Id.  An 80 percent evaluation is assigned 
for the loss of the head of the major humerus (flail 
shoulder).  Id.  

Diagnostic Code 5203 provides a maximum 20 percent evaluation 
for dislocation of the clavicle or scapula (major) or where 
there is nonunion of the clavicle or scapula with loose 
movement (major).  38 C.F.R. § 4.71a (Diagnostic Code 5203) 
(2001).  A 10 percent rating is provided for nonunion without 
loose movement (major).  Id.  A 10 percent rating is assigned 
for malunion of the clavicle or scapula.  Id.    

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2001).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

In the veteran's case, the pertinent evidence of record 
includes the veteran's service medical records that reveal 
that the veteran suffered a right anterior shoulder 
dislocation in June 1995.  From June 1995 to February 1996, 
he had full range of motion of his elbow.  During this time, 
active range of motion tests showed that the veteran's range 
of motion in the right shoulder was limited with regards to 
flexion, extension, internal rotation, external rotation, and 
abduction.  The veteran was found to have pain and 
apprehension with all motions.  

Right shoulder reconstruction surgery was performed in April 
1996.  Service medical records dated from May 1996 to July 
1996 reveal that the veteran's passive range of motion of the 
right shoulder ranged from 20 to 70 degrees of flexion.  
Passive abduction ranged from 10 to 50 degrees.  Passive 
external rotation was from 5 to 50 degrees.  Passive internal 
rotation was also limited.  Active flexion ranged from 10 to 
110 degrees.  Active abduction ranged from 10 to 65 degrees.  
Active external rotation ranged from 5 to 45 degrees, and 
active internal rotation ranged from less than 4 degrees to 
50 degrees.  The veteran had pain at the end range of all 
motions.  He was found to have a decreased range of motion 
and a decreased functional mobility. 

Also of record are private medical records dated in April 
1998.  These records indicate that the veteran injured his 
shoulder while working.  He was able to elevate his right 
shoulder to 90 degrees.  He could extend and flex his arm 
against resistance, but complained of pain to the top of the 
shoulder.  With active motion, the veteran could not elevate 
past 100 degrees.  He had decreased strength in his right 
arm.  Shoulder x-rays revealed marked preexisting 
degenerative changes.  Later that same month, a well-healed 
anterior surgical scar was noted.  He could abduct his 
shoulder to 90 degrees, and had full forward flexion.  He had 
normal muscle strength, but there was pain with range of 
motion of his shoulder. 

The veteran was afforded a VA examination in June 1998.  Upon 
examination, the veteran complained of pain when his right 
shoulder was stressed in any direction.  He had normal 
strength in the right upper extremity.  Radiographic reports 
revealed no evidence of dislocation.  The examiner found that 
external rotation was limited to 80 degrees.  Forward flexion 
and abduction were limited to 150 degrees.  The examiner 
opined that the veteran had specific functional impairment 
and weakness secondary to his pain, with some fatigability.  
The examiner noted that the veteran had a significant 
increase in difficulty working during a flare-up.  The 
examiner found that it was impossible to tell how much more 
functional loss in degrees of range of motion this 
represented, but it was likely secondary to pain.     

VA treatment notes dated from July 1998 to February 1999 
reveal that right shoulder abduction ranged from 90 degrees 
to 210 degrees, with pain.  The veteran had multidirectional 
instability.  He had 90 degrees of external rotation at his 
side.  There was no specific loss of strength found, but the 
right side had a slight amount of generalized atrophy.  The 
veteran had a great deal of pain with internal rotation, and 
in the abducted externally rotated position.  He also had 
pain with resisted external rotation with his arm at his 
side. 

The veteran was afforded a VA examination in April 1999.  He 
stated that he was a student, and that, as the day 
progressed,  his pain and fatigue in his right arm and 
shoulder increased, while his motion decreased.  He indicated 
that he lost 15 to 20 degrees of abduction and forward 
flexion on a bad day, and 10 to 15 degrees on a good day.  
The examiner noted that, when he abducted the veteran's right 
arm and rotated it slightly, it clicked and his knees gave 
out.  The examiner noted that the veteran had moderately 
severe pain on the extremes of motion.  Upon examination, the 
examiner noted a raw anterior surgical scar.  The veteran was 
only mildly tender in the scar.  The veteran was able to 
abduct his right shoulder to 70 degrees.  Forward flexion was 
possible to 80 degrees.  Scapular motion was to 110 degrees.  
The veteran's right arm externally rotated to about 45 
degrees.  The veteran also had some weakness of abduction 
against resistance, and slight weakness of flexion of the 
forearm against resistance.  The examiner opined that the 
veteran had generalized limitation in all motions, and some 
weakness.  

VA medical records dated in June 1999 reveal that a right 
shoulder arthroscopy, an arthroscopic slap lesion repair, and 
an open revision Bankart repair were performed on the 
veteran's right shoulder.  After his surgery, in July 1999, 
external rotation of the right shoulder and arm was to 
approximately 15 degrees with the arm at the side, and 
forward flexion was to 90 degrees.  Abduction was to 70 
degrees.    

VA treatment notes dated from July 1999 to August 1999 reveal 
that the veteran's motion of the right shoulder and arm was 
limited with regards to abduction, external rotation, forward 
flexion, and extension.  He also had 15 degrees of internal 
rotation. 

The veteran testified before a Board Member in February 2000.  
He stated that he had chronic pain, with severe pain 
occurring 3 to 4 times per week.  He stated that his arm was 
most painful when lifted halfway between the side of his body 
and shoulder level. 

In July 2000, the veteran was afforded a VA examination.  The 
veteran reported that he had no pain while at rest.  The 
examiner noted a long, well-healed deltopectoral scar.  It 
was broad, but was not adherent to anything.  The veteran had 
full external rotation of the right shoulder and arm in the 
neutral position.  Internal and neutral rotation appeared to 
be at the level of the lumbosacral junction on the right.  
The veteran had tenderness over the rotator cuff, at the 
anterior superior aspect of the shoulder, and at the inferior 
aspect of the shoulder.  He had decreased abduction strength 
on the right, due to right deltoid atrophy.  The examiner 
noted no history of locking.  The examiner's impression was 
of a recurrent dislocated right shoulder status post two 
Bankart repairs, with limited movement and function, and with 
pain in most planes.  The veteran had some pain in the 
abductor positions, and some pain in between 60 and 80 
degrees.  

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the Board concludes that 
the veteran's adverse symptomatology more closely meets the 
criteria for a 40 percent disability rating under Diagnostic 
Code 5201.  Consequently, a higher rating is warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a (Diagnostic Code 5201).  
The Board finds that, with resolution of reasonable doubt in 
the veteran's favor, such a rating is warranted since the 
award of service connection.  Fenderson, supra.  

The veteran experiences pain that has resulted in a 
functional disability in excess of that contemplated in the 
30 percent evaluation assigned by the RO.  Although the 
veteran's right shoulder and arm motion was significantly 
limited after his surgeries, most of the medical evidence of 
record suggests that his motion is only limited to midway 
between the side and shoulder level, which equates to a 30 
percent disability rating under Diagnostic Code 5201.  
However, not only has the veteran consistently complained of 
pain at the end range of all motions, but he also had pain 
with motion in any and all directions.  He also experiences 
weakness and fatigability even over the course of normal day.  
Therefore, the Board concludes that pain in moving the right 
shoulder and arm in any degree, and the worsening of symptoms 
as he goes about day-to-day activities may be reasonably 
viewed as tantamount to the level of disability contemplated 
by limitation of motion to 25 degrees from the side--the 
highest rating for limitation of motion.  Under Diagnostic 
Code 5201, a 40 percent rating is warranted for such 
difficulties.  Therefore, given that the veteran experiences 
pain throughout the range of motion when he attempts to move 
his right shoulder and arm, the Board finds that, with 
resolution of doubt in the veteran's favor, a 40 percent 
rating is warranted.  

The Board has also considered whether the veteran would be 
entitled to a rating in excess of 40 percent under Diagnostic 
Code 5200 or 5202.  In the veteran's case, there is no 
evidence of record that indicates that he experiences 
ankylosis of the scapulohumeral articulation.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5200).  Additionally, the veteran's 
problem does not include the loss of the head of the humerus, 
nonunion of the humerus, or a fibrous union of the humerus.  
38 C.F.R. § 4.71a (Diagnostic Code 5202).  As such, a rating 
in excess of 40 percent under Diagnostic Code 5200 or 5202 is 
not warranted.

The Board has also considered Diagnostic Code 5203, which 
provides the criteria for rating other impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a (Diagnostic Code 
5203).  However, as the maximum rating available is 20 
percent for dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement, 
Diagnostic Code 5203 does not provide an alternative basis 
for the assignment of a rating higher than 40 percent.  
Additionally, it should be pointed out that Diagnostic Codes 
5200, 5202, and 5203 each contemplate limitation of motion, 
and because pain and limitation of motion are already 
contemplated in the veteran's 40 percent rating under 
Diagnostic Code 5201, the assignment of separate ratings in 
accordance with these criteria would therefore violate the 
rule against pyramiding.  38 C.F.R. § 4.14 (2001).  As such, 
separate ratings under these diagnostic codes are not 
warranted. 

Additionally, the Board notes that the veteran's disability 
was rated under Diagnostic Codes 5010-5201 in July 1999.  
Diagnostic Code 5010, which is used to rate arthritis due to 
trauma provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5010) (2001).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a (Diagnostic Code 5003) (2001).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.   However, as stated above, 
the 40 percent rating under Diagnostic Code 5201 already 
specifically contemplates pain and limitation of motion.  In 
this regard, an assignment of a separate rating for arthritis 
would also violate the rule against pyramiding.  38 C.F.R. 
§ 4.14.  

The Board also notes that scarring was reported several times 
in the record.  However, while the scar was described as 
mildly tender, there is no indication that the scar was 
poorly nourished, or painful on objective demonstration.  
Also, there is no indication that the scarring causes any 
functional loss beyond what was already considered in the 40 
percent rating awarded above.  38 C.F.R. § 4.118 (Diagnostic 
Codes 7803, 7804, 7805) (2001).  Therefore, a separate rating 
for scarring is not warranted.

In short, the available medical evidence leads the Board to 
conclude that the veteran's symptoms most closely approximate 
the criteria for a 40 percent rating under Diagnostic Code 
5201 for his recurrent right shoulder dislocation.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5201).  

Additionally, although the July 2000 examination report 
indicated that the veteran's pain affected his work as a 
student, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, although the veteran experiences disabling 
symptomatology associated with his disability, the schedular 
criteria take such factors into account.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statements of the case set out the pertinent rating criteria 
and put the veteran on notice of the type of evidence needed 
to substantiate his claim for a higher rating.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Although it might be argued that the most 
recent examination did not address 38 C.F.R. §§ 4.40, 4.45 in 
the manner contemplated by the Board's April 2000 remand, the 
award of the highest rating for limitation of motion makes it 
unnecessary to further investigate the functional loss caused 
by pain and weakness, etc.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (where the highest rating assignable for 
limitation of motion has been awarded, a remand is not 
appropriate to address 38 C.F.R. § 4.40, even where a higher 
rating may be assigned for ankylosis).  Consequently, the 
Board concludes that further action under the VCAA is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A 40 percent rating for recurrent right shoulder dislocation 
from June 18, 1997, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

